Citation Nr: 1414201	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-33 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is mentally competent for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from May 1976 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 1996 rating decision, the RO found the Veteran to be incompetent for VA purposes due to his service-connected bipolar disorder, evaluated as 100 percent disabling.  A Custodian-in-Fact, the guardian listed on the title page, was appointed to handle his VA compensation benefits.   

The Veteran is seeking to overturn the finding of incompetency, claiming he is competent to handle his funds and wants to be able to live on his own with his family.  

The Veteran's claims file has been at the Board for approximately four years, most of that time within the possession of his representative.  When the representative completed its review, the file was forwarded to the undersigned for review.  

The Veteran receives all his medical care at the VA Medical Center in Dayton, Ohio.  The last medical record in the claims file (either physical or virtual) in from October 2009, more than four years ago.  The last VA examination to consider the Veteran's competency was conducted in November 2008.  Finally, the Veteran's virtual claims file contains multiple field examination reports (VA Form 21-4716a) that were conducted during the appeals process that do not appear to have been considered by the RO, the last one having been conducted in 2012 while the Veteran's claims file was at the Board.  The Board notes that it has associated these reports for 2009 and 2012 with the claims file so that they are available for review by the VA examiner.

Unfortunately, given that three and a half years have passed since the Veteran's claims file was received by the Veteran's representative and almost four years since the last medical evidence was obtained, that additional development is necessary to obtain more contemporaneous medical evidence regarding the Veteran's mental status and whether he is competent to handle his own benefits.  Thus, the Board must remand for this additional evidence to be accomplished as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's mental health treatment records from the VA Medical Center in Dayton, Ohio from November 2009 to the present.

2. Thereafter, schedule the Veteran for a VA mental disorders examination to determine the current severity of the Veteran's service-connected bipolar disorder and to obtain an opinion as to whether the Veteran has the mental capacity to contract or to manage his own affairs, including disbursement of funds, without limitation.  In making such a determination, the examiner should consider the Adult Beneficiary - Field Examination reports (VA Form 21-4716a) from February 2009 and August 2012 that have been associated with the claims file.  If the examiner deems that another field examination is necessary in determining the question of the Veteran's competency, than such should be accomplished and, thereafter, provided to the examiner for him to render the required opinion.

3. Thereafter, the Veteran's claim should be readjudicated.  In readjudicating the claim, consideration of the field examinations conducted since he filed his claim in January 2008 should be considered.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


